                        Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 1 of 7

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-00783-ADA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

            This summons for (name of individual and title, if             Hewlett Packard Enterprise Company
 any) was   received by me on (date)            August 26, 2020       .

            ❒ I personally served the summons on the individual at (place)
                                                                         on (date)                                   ; or

            ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                          , a person of suitable age and discretion who resides there,
            on (date)                              , and mailed a copy to the individual’s last known address; or

            ❒ I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

            ❒ I returned the summons unexecuted because                                                                            ; or

            x Other (specify): Service accomplished via Certified Mail with Electronic Delivery
            ❒
                               Confirmation USPS# 9407111898765824241764
                               Delivered on September 1, 2020                                                                                 .


            My fees are $                         for travel and $                  for services, for a total of $          0.00          .


            I declare under penalty of perjury that this information is true.


 Date:     September 2, 2020
                                                                                             Server’s signature

                                                                                    Raymond W. Mort, III
                                                                                         Printed name and title

                                                                                    The Mort Law Firm, PLLC
                                                                                    100 Congress Ave, Suite 2000
                                                                                    Austin, Texas 78701
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
                     Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 2 of 7

                                         Electronic Delivery Confirmation™




Reference                                  HPE
USPS #                                     9407111898765824241764
USPS Mail Class                            Certified with Electronic Delivery Confirmation
USPS Status                                Your item was delivered at Sep 01 in DALLAS,TX 75201.
USPS History                               Arrived at Unit at Sep 01 in DALLAS,TX 75201.
                                           Available for Pickup at Aug 31 in DALLAS,TX 75201.
                                           Out for Delivery at Aug 31 in DALLAS,TX 75201.
                                           Departed USPS Regional Destination Facility at Aug 30 in DALLAS TX
                                           DISTRIBUTION CENTER, .
                                           Arrived at USPS Regional Facility at Aug 30 in DALLAS TX
                                           DISTRIBUTION CENTER, .
                                           Departed USPS Facility at Aug 30 in IRVING,TX 75059.
                                           Arrived at USPS Facility at Aug 30 in IRVING,TX 75059.
                                           Departed USPS Regional Facility at Aug 29 in SEMINOLE-ORLANDO FL
                                           DISTRIBUTION CENTER, .
                                           Arrived at USPS Regional Origin Facility at Aug 28 in SEMINOLE-
                                           ORLANDO FL DISTRIBUTION CENTER, .
                                           Arrived at USPS Facility at Aug 28 in KISSIMMEE,FL 34741.
                                           Arrived at USPS Regional Origin Facility at Aug 28 in SEMINOLE-
                                           ORLANDO FL DISTRIBUTION CENTER, .
                                           Accepted at USPS Origin Facility at Aug 27 in KISSIMMEE,FL 34747.
                                           Shipment Received, Package Acceptance Pending at Aug 27 in
                                           KISSIMMEE,FL 34747.
                                           Mail piece was scanned in ZIP code 34747 on Aug 26
                                           The tracking information for this item was received by the US Postal
Electronic Delivery Confirmation Report © 2020 Certified Mail Envelopes, Inc. All rights reserved.
The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.
Report Design Copyright 2020 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com
Date Verified: 09/02/2020 (UTC)
                                                        Case 6:20-cv-00783-ADA     Document
                                                                      Service at Aug 26, but the7item
                                                                                                    Filed
                                                                                                       has09/02/20   Page
                                                                                                           not yet been    3 of 7in the
                                                                                                                        scanned
                                                                              mailstream. Please check back later.




                                   Electronic Delivery Confirmation Report © 2020 Certified Mail Envelopes, Inc. All rights reserved.
                                   The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
                                   Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.
                                   Report Design Copyright 2020 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com
                                   Date Verified: 09/02/2020 (UTC)

Powered by TCPDF (www.tcpdf.org)
Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 4 of 7
Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 5 of 7
Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 6 of 7
Case 6:20-cv-00783-ADA Document 7 Filed 09/02/20 Page 7 of 7
